Citation Nr: 0719993	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  06-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
February 1974 to February 2004.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Department of Veterans Affairs (VA), 
regional office (RO) in Cleveland, Ohio that granted service 
connection for COPD, rated 10 percent from March 2004.  


FINDINGS OF FACT

1.  The veteran's pulmonary function tests (PFTs) showed FEV-
1/FVC percentages of 67 in May 2004 and 59 in May 2006.

2.  PFTs have not shown FEV-1 is less than 55 percent of 
predicted; a FEV-1/ FVC (Forced Vital Capacity) less than 55 
percent; or DLCO (SB) less than 55 percent of predicted.


CONCLUSION OF LAW

A 30 percent rating is warranted for the veteran's COPD.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.7, 4.97, Diagnostic Code (Code) 6604 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for COPD, and assigned an initial rating and effective date, 
statutory notice had served its purpose and its application 
was no longer required.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The November 2005 statement of the case 
(SOC) properly provided notice on the downstream issue of an 
increased initial rating.  (Notably, the veteran has not 
contested the effective date assigned.)  An August 2006 
supplemental SOC provided notice on higher ratings and 
effective dates, and readjudicated the claim.  Notice has 
been adequate.

Regarding VA's duty to assist, the RO has obtained private 
and VA medical evidence, and the veteran has been examined 
(to include PFTs).  He has not identified any additional 
evidence pertinent to his claim.  VA's assistance obligations 
are met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

The veteran disagrees with the rating assigned; specifically, 
he argues that under governing regulation a 30 percent rating 
is warranted for the findings shown.

PFTs in May 2004 found:  FEV-1 74 percent of predicted; FEV-
1/FVC ratio 67; and DLCO 69 percent of predicted.

PFTs in March 2005 revealed:  FEV-1 78 percent of predicted 
and FEV-1/FVC ratio s 73.

PFTs in May 2006 revealed:  FEV-1 73 percent of predicted; 
FEV-1/FVC ratio 59; and DLCO 66 percent of predicted.

At a hearing before the undersigned in September 2006, the 
veteran testified that he used inhalers on a daily basis and 
was unable to walk more than one block without becoming 
winded. 

III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Here, findings throughout the appeal period warrant 
the increase being granted, and staged ratings are not 
indicated.

The veteran's COPD is rated under Code 6604.  The current 10 
percent rating is warranted where forced expiratory volume in 
one second (FEV-1) is 71- to 80- percent predicted; or if the 
FEV-1 to forced vital capacity (FVC) ratio is 71 to 80 
percent; or if diffusion capacity of the lung for carbon 
monoxide (DLCO) by the single breath method (SB) is 66- to 
80-percent predicted. A 30 percent rating requires FEV-1 of 
56- to 70-percent predicted; or FEV- 1/FVC of 56 to 70 
percent; or DLCO(SB) of 56- to 65-percent predicted. A 60 
percent rating requires FEV-1 of 40- to 55- percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 
40- to 55-percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating requires FEV-1 less than 40 percent predicted; 
or FEV-1/FVC less than 40 percent; or DLCO(SB) of less than 
40-percent predicted; or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiorespiratory 
limitation); or cor pulmonale (right- sided heart failure); 
or right ventricular hypertrophy; or pulmonary hypertension 
(shown by echo or cardiac catheterization); or an episode or 
episodes of acute respiratory failure; or oxygen therapy.  38 
C.F.R. § 4.97, Code 6604.

The veteran's PFTs meet the criteria for a 30 percent rating 
under the above criteria.  Specifically, his FEV-1/FVC 
percentages on the May 2004 and May 2006 testing (67 and 59 
respectively) are within the 56-70 range contemplated for a 
30 percent rating.  (In this regard, the Board agrees with 
the veteran that the regulation requires use of the actual 
percentage of FEV-1/FVC derived from dividing those results, 
and not a "percentage predicted" value as is required for 
the FEV-1 and DLCO data.  This is so because the regulation 
refers to the FEV-1/FVC "percent" and, as the veteran 
points out, the actual FEV-1/FVC number is itself a 
percentage.) 

The PFT results do not warrant a rating in excess of 30 
percent.  In fact, neither FEV-1 nor DLCO readings would even 
meet the 30 percent criteria.  The records do not show that 
the veteran has experienced cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, or episodes of acute 
respiratory failure, nor has he required outpatient oxygen 
therapy at any time.  38 C.F.R. § 4.97, Code 6604.


ORDER

A 30 percent rating is granted for the veteran's COPD, 
subject to the regulations governing payment of monetary 
awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


